IN THE COMMONWEALTH COURT OF PENNSYLVANIA

East Hempfield Township,              :
                       Petitioner     :
                                      :
           v.                         :   No. 1058 C.D. 2017
                                      :
Workers’ Compensation Appeal          :
Board (Stahl),                        :
                      Respondent      :



                                    ORDER

           NOW, this 24th day of August, 2018, it is hereby ordered that the

Memorandum Opinion filed on June 1, 2018, shall be designated OPINION rather

than MEMORANDUM OPINION, and it shall be reported.




                                      P. KEVIN BROBSON, Judge